DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are canceled. Claims 7-18 are pending. Claims 7-18 have been amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was filed after the mailing date of the non-final office action dated 01/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the term controller does not appear in the specification. Applicant has support to use the term, therefore applicant should amend the specification to add the term “controller” right after the first appearance of “control device” for claim consistency between the written specification and the claims. Appropriate correction is required.   
Claim Objections
Claim 8 is objected to because of the following informalities: line 3 recites “the control device” this should be -- the controller-- for consistent claim terminology.  Appropriate correction is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: in Figure 6, s7, the block has (RETURN TO ICE MAKING OPERATION). This should be removed from the block of s7 and instead a line with arrow to loop back to s1. In regards to Figure 7, there is a title in brackets which appear to be a deleted title? If applicant intends to have a title for Figure 7, the brackets should be deleted. If Applicant intends to not have a title the words and brackets should be deleted. Further, Figure 7 has in s15 a block having (START DE-ICING OPERATION). This content in the parenthesis should be deleted and either a looping line with an arrow back to the step that indicates the start de-icing operation or a new block with that information/specific step, or if that is not correct applicant should the correct the drawing in accordance with the disclosure. Further, in regards to Figure 7, the last block is RETURN, however it is unclear what the return step is. Lastly, the flowchart of Figure 7 should have some END or termination step which is not depicted in the flowchart.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
                                                         
                                                                                                           
Response to Arguments
With regard to the remainder of Applicant’s arguments, see remarks, filed 03/12/2021, with respect to the previous rejections made in the previous office action all have been fully considered and are persuasive.  

Allowable Subject Matter
Claim 8 is objected to inconsistent terminology. Claims 7-18 are allowed. 
Conclusion
This application is in condition for allowance except for the following formal matters: the objection to the claim 8; the objections to the drawings and specification.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kious (3,369,376).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                       /KIRSTIN U OSWALD/                                                                                       Examiner, Art Unit 3763                                                                                                                                                                                                                               /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763